Citation Nr: 1340826	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus, and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in which the RO reopened and denied the claims for bilateral hearing loss and tinnitus.  The Board has reviewed the Veteran's physical file and both the Veterans Benefits Management System (VMBS) and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran did not appeal the November 2006 Board decision after being notified of his appellate rights and that decision became final.

2.  Evidence received since the November 2006 Board decision relates to a previously unestablished fact necessary to substantiate the service connection claims for hearing loss and tinnitus.

3.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service or continuous since service.

4.  Symptoms of bilateral hearing loss were not shown to a compensable degree within one year of service.

5.  Bilateral hearing loss and tinnitus were not shown for many years after service and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The November 2006 Board decision is final.  38 U.S.C.A. §§ 7104(b), 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  New and material evidence has been presented, and the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 20.1100, 20.1105 (2013).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in December 2011 regarding the bases of the previous denial of his claim for service connection for hearing loss.  It also set forth the criteria for service connection.  

VA also satisfied its duty to assist the Veteran in the development of the claim.  The Veteran was provided VA audiological examinations for compensation purposes in July 2004 and February 2012.  These reports have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations and opinions were through and adequate, as both included the Veteran's history, clinical testing, and provided the necessary information to evaluate the disability.  The Veteran was diagnosed with tinnitus and a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 and the examiners provided opinions with regard to the etiology of the Veteran's tinnitus and hearing loss disability.

The Veteran also submitted private treatment audiology records in March 2004, March 2006, and November 2011, which have been associated with the claims file.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

New and Material

The Veteran seeks to reopen previously denied claims for service connection of bilateral hearing loss and tinnitus.  The claims were last denied in a November 2006 Board decision, and the Veteran did not initiate an appeal of the decision.  The current claims are grounded upon the same factual bases as the claims previously denied in the November 2006 Board decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as requests to reopen previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is presented.   Before the Board may reopen such a claim, it must find evidence submitted is both new and material.

In the present case, the Veteran requested to reopen his service connection claims for bilateral hearing loss and tinnitus, previously denied in 2011.  Under 38 C.F.R.  § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Reopening of Service Connection

In the claims on appeal, the Veteran seeks to reopen service connection for bilateral hearing loss and tinnitus.  In a September 2004 rating decision, service connection for hearing loss and tinnitus were denied.  The Veteran appealed this decision to the Board, where it was subsequently denied in November 2006.  The Board found that the preponderance of against was against finding the Veteran's hearing loss and tinnitus were related to military service.  The Veteran did not appeal this determination, and it became final.  38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104 (2013).

Since the prior denial of the claim in November 2006, recent evidentiary submissions have included private and VA medical records, as well as lay statements by the Veteran.  Specifically, the Veteran submitted a November 2011 private examination report by C.F, Au. D.  Additionally, the Veteran was afforded a February 2012 VA hearing loss and tinnitus examination for compensation purposes.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for bilateral hearing loss and tinnitus has been received.  The private and VA examination reports, as well as the Veteran's May 2013 lay statement, are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.  The private and VA examination reports are material, as the opinions provide a more thorough discussion of the unestablished fact of a nexus, the relationship of a current disability to service, that is necessary to substantiate the claim.

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for bilateral hearing loss and tinnitus.  Shade, 24 Vet. App. at 117-18.  Having reopened the Veteran's service connection claims for bilateral hearing loss and tinnitus, the Board may now consider the claims on their merits.

Disability Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or where a diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss (other organic diseases of the nervous system), but not tinnitus, is found in the list of chronic diseases.  38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Where a veteran who served ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus on the basis that his hearing loss and tinnitus are a result of noise exposure during service.  In personal statements and during examinations, the Veteran reported that he was "beside a dummy mine when it went off..and [he] could not hear for a day or so out of [his] left ear."  The Veteran also contends that he was exposed to weapon firing, training explosions, motor testing, and various warehouse noises while stationed overseas.

The Board finds the Veteran was exposed to loud noise (acoustic trauma) in service.  The Veteran's lay statements regarding noise exposure are consistent with his serve.  His DD Form 214 shows that he served in active duty as an equipment repair specialist and that he was stationed in Europe for over a year.  38 U.S.C.A. § 1154(a) (West 2002).  As such, his account is found to be sufficiently credible to support a finding of in-service noise exposure.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss disability or tinnitus, or to have caused chronic or continuous symptoms of hearing loss or tinnitus.  Otherwise, the Veteran's hearing loss must be evaluated as 10 percent disabling (or more) within one year of service to be presumed incurred in service.

After review of the evidence of record, the Board finds that symptoms of bilateral hearing loss and tinnitus were not chronic in service or continuous since service, and that bilateral hearing loss was not shown to a compensable degree within one year of service.

The Veteran's service treatment records contain no entries indicative of hearing loss or tinnitus.  The February 1966 induction examination report and January 1968 separation examination report show normal hearing.  The Veteran also marked on his Report of Medical History at both induction and at separation that he had no ear trouble.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The evidence of record reflects no complaints of hearing loss or tinnitus until the Veteran filed his initial claim for service connection in April 2004, approximately 36 years after his separation from service.  Additionally, the evidence of record does not show that the Veteran has received any hearing treatment or evaluation prior to the private treatment record submitted March 2004.  Therefore, bilateral hearing loss was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

The Veteran did not claim that symptoms of his bilateral hearing loss and tinnitus began in (or soon after) service until he filed his VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.

The Board further finds that the Veteran's bilateral hearing loss and tinnitus were not shown for many years after service and are not causally or etiologically related to service.  The first competent medical evidence showing a diagnosis of hearing loss disability was a private treatment audiogram submitted by the Veteran in March 2004.  The Veteran was provided with a VA audiological examination for compensation purposes in July 2004, which confirmed a hearing loss disability.  The July 2004 VA examiner also completed a tinnitus survey, in which the Veteran reported the noise in his ears was like "the constant sound of crickets or locusts," and that it had been "present for the past 10 years."

In support of his claim, the Veteran submitted private treatment records in March 2006 and November 2011 conducted by the same audiologist, who reviewed at least some of the Veteran's medical and service records, recorded the Veteran's history, and completed clinical testing.  The private audiologist opined that the Veteran's history of noise exposure during service "is quite likely...the beginning of his hearing loss and tinnitus."  In the November 2011 private treatment report the audiologist noted that the Veteran denied any "significant amount of noise" exposure since service, or any "ear pain, drainage, rapidly progressive hearing loss, balance or dizziness problems, or sensitivity to loud noises."

Nonetheless, the evidence weighing against a finding of a causal relationship between the Veteran's in-service noise exposure and hearing loss disability or tinnitus includes two negative VA examination opinions.  The VA examiners reviewed the Veteran's claims file, recorded his history, conducted clinical testing, including audiometric and speech recognition testing, and provided the information necessary to evaluate the disability.  In July 2004 the VA examiner opined that "it is not likely" that the Veteran's hearing loss and tinnitus were precipitated by military exposure because his hearing was normal upon separation and there were no symptoms of hearing loss or tinnitus until many years later. 

In February 2012 the VA examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50% probability) caused by or a result of an event in military service.  The VA examiner explained that the Veteran had normal hearing upon enlistment and also at separation with no significant threshold shift in either ear during service.  "Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift," which disappears after 16 to 48 hours.  The VA examiner further explained that "impulse sounds may damage the structure of the inner ear resulting in an immediate hearing loss, and continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss."  The VA examiner continued that if the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  The examiner further opined that "since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that there was not a permanent hearing loss or significant threshold shift."  The VA examiner supported his clinical assessment with medical literature which instructs that "one can expect a threshold change to vary from test to test by as much as 10 dB" and that for a "threshold shift to be considered a significant change it must change more than 10 dB."  Carhart & Jerger, Preferred Method for Clinical Determination of Pure-Tone Thresholds, 24 JSHD, 330-345 (1959).

At the February 2012 VA audiological examination for compensation purposes the Veteran reported that the onset of his Tinnitus was during basic training and that "he recalls lying in his bunk with ears ringing."  He contends that he "made a mistake" in reporting his onset during the July 2004 VA examination and that he "didn't understand that the noise in [his] ears was there for a long time."  The February 2012 VA examiner opined that the Veteran's tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the bilateral hearing loss.  The VA examiner also opined that the tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The February 2012 VA examiner explained that tinnitus can represent outward manifestation of damage to the organ of hearing and that there is a "high correlation between hearing loss, tinnitus, and noise exposure."  The examiner continued that the presence of an in-service significant threshold shift, hearing loss from service, or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  The VA examiner concluded that, "despite the history of military noise exposure, there is no evidence of acoustic trauma causing the Veteran's tinnitus."

The opinion provided by the private audiologist in March 2006 and November 2011 that the Veteran's noise exposure in service is "quite likely" related to his current hearing loss disability and tinnitus is indeterminate.  The private audiologist does not explain the Veteran's normal hearing at separation after the in-service noise exposure or the relationship between the delayed onset of hearing loss and tinnitus symptoms with the in-service noise exposure.  Therefore, the Board finds that the private examination and opinion are of less probative value.

The February 2012 VA opinion specifically addresses the rationale as to why the Veteran's bilateral hearing loss and tinnitus  are less likely than not related to service.  The VA examiner addressed the Veteran's contention that he temporarily lost hearing in his left ear due to noise exposure.  The VA examiner also addressed the relationship between the in-service noise exposure and the Veteran's normal hearing upon separation, and the relationship between noise exposure, hearing loss, and tinnitus.  The examination report and opinion contained reasons and bases supporting the examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or incurred in service, including medical literature.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Therefore, the Board finds the February 2012 VA examination and opinion to be of great probative value.

In this decision, the Board also considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6. Vet. App. 465, 470 (1994); Barr, 21 Vet. App. at 309.  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. at 498.

As part of the current claim, the Veteran has asserted that his hearing loss and tinnitus were caused by noise exposure during active service.  As noted above, the Veteran's statements regarding noise exposure are consistent with his service record.  At the time of separation from service, the Veteran marked on his Report of Medical History that he had a history of several medical issues (headaches, eye trouble, frequent colds, leg cramps, drug reactions, back pain), and the examiner provided explanations for these notations.  The Veteran indicated on this same Report of Medical History that he had no ear trouble.  In the July 2004 VA examination the Veteran reported that the onset of his tinnitus was 10 years prior.  During the February 2012 VA examination, the Veteran stated that he was mistaken in that earlier report and the onset of his tinnitus was during service.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza at 498.

The Board has weighed the Veteran's statements regarding hearing loss and tinnitus, and finds his current recollections and statements made in connection with his claims for VA compensation benefits to be of lesser probative value than his previous, more contemporaneous in-service history and the findings at service separation, the absence of complaints or treatment for years after service, and the February 2012 VA examination and opinion.  For these reasons, the Board finds that the weight of the evidence is against a finding of a nexus between his current claims and service.  As such, the criteria for either direct, or presumptive service connection have not been met, and the Veteran's claims must be denied.  As the preponderance of evidence is against the finding of service connection for bilateral hearing loss and tinnitus, the doctrine of reasonable doubt is not applicable in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.



ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim for service connection for bilateral tinnitus is reopened.  

Service connection for tinnitus is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


